Citation Nr: 9921434	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse, E.H.



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

The veteran, his spouse, and his representative appeared before a 
hearing officer at a hearing at the RO in April 1998.  In a June 
1998 rating decision, the RO determined that the veteran was not 
competent for VA purposes and his spouse was appointed as 
custodian in July 1998. 


FINDINGS OF FACT

1.  In April 1996, the RO denied entitlement to service 
connection for PTSD.  The veteran did not appeal.

2.  Evidence has been presented since the April 1996 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's claim is plausible, and sufficient evidence for 
an equitable disposition of the claim has been obtained.

4.  PTSD has been shown to have originated during active service.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 
(1998).

2.  Evidence received since the April 1996 RO rating decision 
that denied entitlement to service connection for PTSD is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  It requires that the veteran have a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. Reg. 32807-32808 
(June 18, 1999), effective March 7, 1997); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

If the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
inservice stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
United States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) direct that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air organization 
of the United States during a period of 
war, campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or 
aggravated by such service satisfactory lay 
or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such  service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting 
or denying service-connection in each case 
shall be recorded in full.  

The Court has clarified that:  

[W]e have concluded that under section 
1154(b) once a combat veteran's claim for 
service connection of a disease or injury 
alleged to have been incurred in or 
aggravated in combat service is well 
grounded under Caluza and Epps, both supra, 
then the claimant prevails on the merits 
unless VA produces "clear and convincing 
evidence" to the contrary -- that is, 
unless VA comes forward with more than a 
preponderance of the evidence against the 
claim.  Arms v. West, 12 Vet. App. 188 
(1999).  

Here, the RO denied the veteran's original claim for service 
connection for PTSD in April 1996 and notified him of this 
decision by letter dated April 5, 1996.  The notification letter 
was sent to the veteran at his most recent address of record.  
Accordingly, the Board concludes that the veteran was properly 
notified of the April 1996 rating decision.  Because the veteran 
did not file a notice of disagreement with that decision within 
one year, the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) 
(1998).

Prior, unappealed RO decisions are final and may not be reopened 
absent the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 20.302 
(1998).  Where as here, a final RO decision existed on a claim, 
i.e., in April 1996, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A §  7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  See 38 
U.S.C. § 5108, 7104.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the Board 
may not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the definition 
of "material evidence" adopted by VA under 38 C.F.R. § 3.156(a) 
as a reasonable interpretation of an otherwise ambiguous 
statutory term (found under 38  U.S.C. § 5108) and, without 
sufficient justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the holding in 
Hodge, the legal hurdle adopted in Colvin and related cases, see 
e.g. Sklar v. Brown, 5 Vet. App. 140, 145 (1993), Robinette v. 
Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains valid 
was that contemplated under 38 C.F.R. § 3.156(a) that requires 
that in order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the merits 
of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
the two-step process set out in Manio, for reopening claims 
became a three-step process under the Federal Circuit's holding 
in Hodge, and is in effect a less restrictive standard based on 
the language of 38 C.F.R. 3.156(a).  The Court held in Elkins 
that now the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant to 
38 U.S.C. § 5107(a); and third, if the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between determinations 
of well-groundedness and of new and material evidence by 
overruling the reasonable-possibility-of-a-change-in-outcome 
prong established by Colvin.  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) cert. denied, sub nom.  Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted since the final April 1996 rating 
decision in accord with the holding in Hodge, supra.  No 
prejudice to the veteran is exercised by the Board's appellate 
disposition herein because the Board resolves this issue in the 
veteran's favor.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).

At the time of the April 1996 rating decision denying the 
veteran's claim for service connection for PTSD, there was no 
credible supporting evidence that his claimed stressors actually 
occurred.  Evidence associated with the claims file subsequent to 
the April 1996 RO rating decision consists, in pertinent part, of 
an October 1997 report from the United States Armed Services 
Center for Research of Unit Records verifying that the veteran's 
First Lieutenant was wounded in action (WIA) in the arms and legs 
on September 20, 1970, as the result of a booby trap incident.

The evidence received subsequent to April 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The October 1997 report from the United States Armed Services 
Center for Research of Unit Records is both new and material.  It 
was not previously of record and it corroborates the veteran's 
claimed stressor.  It bears directly and substantially upon the 
pertinent issue regarding this claim.  This additional evidence 
is so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Therefore, because the additional evidence is new and material in 
light of the applicable laws and regulations, the Board finds 
that the claim for service connection for a PTSD is reopened. 


II.   Service connection PTSD

The issue of service connection for PTSD on the merits was 
addressed by the RO in November 1997.  Therefore, the appellant 
will not be prejudiced by the Board's consideration of the issue.  
Moreover, the Board resolves this issue in the veteran's favor.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (truthfulness of evidence is 
presumed for purposes of determining if claim is well grounded); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Upon a review of the 
records, it is also the opinion of the Board that all of the 
evidence necessary for adjudication of his claim has been 
obtained, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The veteran's service medical records make no reference to a 
psychiatric disability.  The veteran's service personnel records 
indicate that he served as a light weapons infantryman/rifleman 
in Company B, 2nd Battalion, 35th Infantry from August 25, 1970 
to November 19, 1970.  His service personnel records reveal that 
the veteran was transferred out of Vietnam in November 1970, 
approximately three months after his arrival, as a patient.  His 
service medical records show treatment for pancreatis and 
gastritis.  His October 1971 separation examination revealed a 
normal psychiatric evaluation.

An October 1994 VA Medical Center (VAMC) hospital discharge 
summary revealed that the veteran was initially hospitalized in 
September 1994 after threatening suicide.  The veteran's spouse 
reported a history of mood swings and unpredictable behavior with 
explosive temper for several years.  On evaluation, he sat with 
his eyes downcast and refused to provide information.  His mood 
was described as depressed and angry and his affect was depressed 
and irritable.  During the hospitalization, he was involved with 
altercations with three other patients, it was noted that while 
he was hostile with everyone, he was more so with white veterans.  
The veteran reported a lot of hostility and anger towards the 
Marine unit he worked in during Vietnam, as he was only black man 
in the unit and was made to be point. 

Psychodiagnostic testing, including an Minnesota Multiphasic 
Indicator (MMPI), revealed mild depression, severe anger against 
himself and others, poor interpersonal relationships, and that he 
was prone to a psychotic degree to misperceive or misinterpret 
reality.  Following another altercation, the veteran was 
discharged in late October 1994.  The diagnosis was 
schizophreniform disorder with depression. 

At an October 1994 VA examination during the hospitalization, the 
veteran reported that he served in Vietnam for five months, was 
in combat a lot, and was involved in search and destroy missions.  
The veteran stated that he was medically evacuated from Vietnam 
because of nerves and hepatitis.  The examiner found that the 
veteran seemed to meet the criteria for a diagnosis of paranoid 
schizophrenia, but did not meet the criteria for a diagnosis of 
PTSD.  Additional diagnoses included a mixed personality disorder 
manifested by paranoid, explosive, and possibly homicidal 
features.

In several PTSD stressor letters dated in March 1995, April 1996, 
and March 1997, the veteran stated that while serving in Vietnam 
he witnessed his lieutenant loose his leg in a booby trap 
incident and that a friend named, Davis, was shot in the head 
while walking in front of him.  The veteran reported that he had 
recurrent nightmares and thoughts about Vietnam.  He stated these 
thoughts made him angry.  The veteran stated that he could not 
eat or sleep and was sent back to the States because of his 
nervous disorder.
 
VAMC discharge summaries show that the veteran was hospitalized 
from January to March 1995 and April to June 1995.  
Psychodiagnostic testing in March 1995 revealed that the Combat 
Exposure Scale indicated results supporting a diagnosis of PTSD.  
During testing, the veteran reported the following symptoms: 
recurrent and intrusive recollections, distress when exposed to 
events, feeling as though an event is recurring, recurrent dreams 
of an event, diminished interest in activities, effort to avoid 
thought and feelings, difficulty falling and staying asleep, 
irritability or outbursts of anger, hypervigilance, and 
exaggerated startle response.  Discharge diagnoses included PTSD, 
depression not otherwise specified, rule out schizoaffective 
disorder, and sporadic substance abuse.

In an August 1995 psychodiagnostic assessment, the veteran 
indicated that he was in Vietnam in 1970 and served as pointman 
for his squad whose duty was patrolling to find the enemy.  He 
reported witnessing his friend, Davis, being killed by a shot to 
the head in an ambush.  He complained of anxiety, depression, 
nightmares, flashbacks, intrusive thoughts, and social isolation.  
The result of the testing was considered valid and indicated PTSD 
with depression.

A September 1995 Social Security Administration (SSA) award 
indicates that the veteran was granted SSA disability on the 
basis of a diagnosis of PTSD with irrational fears and obsessive 
thinking.

The veteran had several VAMC hospitalizations, including from 
July to August 1995, February to March 1996, July to August 1996, 
and October to November 1996, with diagnoses of PTSD and PTSD 
with psychosis and stressors listed as Vietnam service and family 
problems. 

At a December 1996 VA examination, the examiner reviewed the 
veteran's claims file.  The veteran reported that he experienced 
auditory hallucinations of people he dealt with in Vietnam, 
nightmares, flashbacks, and intrusive memories, difficulty 
sleeping, and temper problems.  He stated that he avoided people 
because he did not trust them, had problems with his memory and 
concentration, and experienced startle response when hearing a 
loud noise.  He reported using drugs and alcohol but cannot 
remember the last time he did so.  On evaluation, he expressed a 
lot of anger and had little eye contact.  His thought was 
described as goal directed with positive thought blocking versus 
trying to control his temper versus unwillingness to disclose 
information.  It appeared that he was responding to internal 
stimuli when he paused or did not answer questions in a timely 
manner.  The diagnoses were polysubstnace abuse and PTSD by 
history (if the veteran's subjective symptoms are taken as fact 
and wartime stressors are verified).

An October 1997 report from the United States Armed Services 
Center for Research of Unit Records verified that the review of 
the Morning Reports (MR's), DA Form 1, for Company B, 2nd 
Battalion, 35th Infantry, the veteran's assigned unit during 
Vietnam from August to November 1970, documents that his First 
Lieutenant was wounded in action (WIA) in the arms and legs on 
September 20, 1970, as the result of a booby trap incident.  
However, the report stated that there was no casualty listing for 
D.B. during the veteran's tour in Vietnam.

VAMC hospitalization reports dated from February to March 1997, 
July to August 1997, August to September 1997, January to 
February 1998, and in March 1998 showed increasing symptoms of 
PTSD.  Diagnoses include chronic and severe PTSD with depression 
and chronic schizophrenia.  The diagnoses include notations of 
stressors as Vietnam service and chronic illness.

In a November 1997 VA medical record, the VA physician discussed 
the RO denial of service connection for PTSD.  The physician 
stated that the statements relating to the shifting of diagnoses 
of the veteran's problems and delayed onset were typical of 
psychotic, delayed onset chronic PTSD.  Moreover, the physician 
stated that the lack of a Combat Infantry Badge was not 
meaningful, as it had no relationship to the trauma.

At his April 1998 hearing, the veteran testified that he served a 
little over two months in Vietnam and that he was a pointman 
during this period.  According to the veteran, he was sent home 
after only a few months in Vietnam due to nerves and 
gastrointestinal problems.  The veteran also testified that he 
witnessed his Lieutenant's injuries after tripping a booby trap 
and a friend named Davis get killed by shot to the head in an 
ambush.  

In this case, none of the veteran's awarded medals or decorations 
showed combat service.  However, his military occupational 
specialty as a light weapons infantryman supports combat service.  
Regardless, there is credible supporting evidence that the 
claimed stressors actually occurred.  The veteran related that he 
witnessed the wounding of a Lieutenant in a booby trap incident.  
While acknowledging some slight discrepancies, the Board observes 
that his recollections of the decades old event have been 
substantially verified by the United States Armed Services Center 
for Research of Unit Records.  Moreover, the veteran has 
repeatedly been diagnosed by VA examiners as having chronic PTSD 
secondary to his Vietnam-related experiences.  There is no 
competent evidence rebutting the multiple diagnoses of PTSD.  In 
light of such findings, the Board concludes the service 
connection is warranted for PTSD.  38 C.F.R. § 3.102, 4.3 (1998).


ORDER

Service connection for PTSD is granted.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

